DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of Claims
Due to communications filed 12/28/20, the following is a non-final first office action.  Claims 1-20 are pending in this application and are rejected as follows.  

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

Claims 1-20 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	With regard to the present claims 1-20, these claim recites a series of steps and, therefore, is a process, and ultimately, is statutory.  
In addition, the claim recites a judicial exception.  The claims as a whole recite “Mental Processes”. The claimed invention is a method that allows for access, update and analysis  of electronic power records are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). The mere nominal recitation of a generic computer/computer network does not take the claim out of the “Mental Processes” grouping. Thus, the claim recites an abstract idea. 
Furthermore, the claims are not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the concept of accessing, updating and analyzing power information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing shipment records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
Finally, the claims do not recite an inventive concept.  As noted previously, the claim as a whole merely describes how to generally “apply” the concept of accessing, updating and analyzing information related to power records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 16, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSUKAMOTO (JP 2002140398 A) and further in view of YOSHIDA  (JP 2008043188 A)

As per claim 1, TSUKAMOTO discloses:

an acquisition unit for acquiring an input power amount to the battery and an output power amount from the battery, ([0013] According to a ninth aspect of the present invention, in the vehicle power supply service system, the battery management meter records a difference between the amount of electricity used by the battery and the amount of electricity charged during traveling, charging date and time, and battery management information. It has a function). 

an integrating unit for integrating the input power amount to the battery and the output power amount from the battery, ([0013] This allows the service means to quickly calculate the integrated value of the battery power consumption based on the output data of the battery management meter); and

TSUKAMOTO does not disclose a calculation unit for calculating the equivalent value related to the battery, based on an integrated value of the input power amount to the battery and the output power amount from the battery.

However,  YOSHIDA  (JP 2008043188 A) discloses in:  Description:  “In step S109, the integrated value of the output time is compared with the integrated value of the input time, and whether or not the difference between them is within a predetermined allowable range (less than a predetermined upper limit value and equal to or higher than a predetermined lower limit value). Judging. The integrated value of input power is approximately proportional to the input time, and the integrated value of discharge power is approximately proportional to the output time. Therefore, if the difference between the integrated value of the output time and the integrated value of the input time is within a predetermined allowable range, the difference between the electric energy discharged from the secondary battery 1 and the charged electric energy is equal to or less than the predetermined electric energy, that is, two It is considered that the change in SOC in the secondary battery 1 remains within a predetermined range; As described above, in the present embodiment, the change in the SOC is suppressed by keeping the difference between the integrated value of the input time and the integrated value of the output time within a predetermined allowable range, and the SOC of the secondary battery 1 is reduced. Since the range is set to the range of the upper limit SOC or lower and the lower limit SOC or higher, the predetermined allowable range is set by experimentally determining a range in which the SOC of the secondary battery 1 is lower than the upper limit SOC and higher than the lower limit SOC”.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by YOSHIDA in the systems of TSUKAMOTO, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 16, TSUKAMOTO  discloses: 
wherein the integrating unit does not integrate a power amount input to the battery during travelling of the vehicle. (TSUKAMOTO (JP 2002140398 A) Description: However, in such a conventional power supply method for an electric vehicle, at the time of charging the battery, the charging time, the battery life (the number of times the battery can be used), and the battery liquid concentration are determined according to the battery capacity. In addition to the above, there is a problem that it is necessary to appropriately carry out the management of the battery, and that there is a case where the charging of the battery itself cannot be performed at present while driving due to insufficient maintenance of the board of the battery charging means).

As per claim 19, TSUKAMOTO  discloses:
further comprising the vehicle, (TSUKAMOTO  discloses: JP 2002140398 A [0005] It is still another object of the present invention to provide a power supply service system for an electric vehicle capable of sufficiently extending a traveling distance by exchanging a battery while promoting maintenance of a board of a battery charging facility).

As per claim 20, this claim recites features similar to those of independent claim 1 and therefore is rejected for similar reasons.  
	
Claim(s) 2, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSUKAMOTO (JP 2002140398 A) and further in view of YOSHIDA  (JP 2008043188 A), and further in view of HOSHINO (JP 2011091026 A).

As per claim 2, TSUKAMOTO does not specifically disclose  wherein the calculation unit calculates a fee billed to a user who uses the battery, based on the integrated value.

However, HOSHINO (JP 2011091026 A) discloses in: Description: “In step S53, when the re-lease period is specified and the calculation of the battery price is instructed, the remaining value calculation unit 34d of the data collection company information processing apparatus 20 is in n (re-lease period) years after the start of use of the battery price DB 35a. The predicted integrated value is extracted, and the battery price at the end of the re-lease is calculated and recorded by the method described in FIG. 12 based on the predicted integrated value and the price reference”.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by HOSHINO in the systems of TSUKAMOTO, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 17,  TSUKAMOTO  discloses: 
Wherein the integrating unit does not integrate a power amount input to the battery during travelling of the vehicle, (TSUKAMOTO (JP 2002140398 A) Description: However, in such a conventional power supply method for an electric vehicle, at the time of charging the battery, the charging time, the battery life (the number of times the battery can be used), and the battery liquid concentration are determined according to the battery capacity. In addition to the above, there is a problem that it is necessary to appropriately carry out the management of the battery, and that there is a case where the charging of the battery itself cannot be performed at present while driving due to insufficient maintenance of the board of the battery charging means).

Claim(s) 3-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSUKAMOTO (JP 2002140398 A) and further in view of YOSHIDA  (JP 2008043188 A), and further in view of KISHI et al, (JP 2013084199 A).

As per claim 3, TSUKAMOTO  does not disclose a determination unit for determining a deterioration degree of the battery, wherein the calculation unit calculates the fee, based on the deterioration degree of the battery determined by the determination unit and the integrated value.
However, (KISHI et al, (JP 2013084199 A): SOLUTION: … on the basis of the vehicle use information corresponding to the user ID, the rent fee setting device detects a predicted total number of charging operations during a rental period as a level of battery deterioration at the end of rental (steps S6 and S8). When the predicted total number of charging operations exceeds a threshold value of the predicted total number of charging operations, and it is predicted that the vehicle would be heavily used by the user and the battery would deteriorate more than usual, the rent fee setting device sets an additional fee according to the predicted total number of charging operations (step S10). Then, the rent fee setting device calculates a total rent fee for the rental of this time on the basis of a basic rent fee according to a contract plan, the additional fee corresponding to the level of battery deterioration accompanying the rental, and an incentive at the rental of previous time (step S17).)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by KISHI et al,  in the systems of TSUKAMOTO, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 4, TSUKAMOTO  does not disclose:
wherein the calculation unit calculates the fee such that as the deterioration degree of the battery determined by the determination unit becomes higher, the ratio of the fee to the integrated value becomes higher, however, (KISHI et al, (JP 2013084199 A) discloses: SOLUTION: Then, the rent fee setting device calculates a total rent fee for the rental of this time on the basis of a basic rent fee according to a contract plan, the additional fee corresponding to the level of battery deterioration accompanying the rental, and an incentive at the rental of previous time (step S17).).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by KISHI et al,  in the systems of TSUKAMOTO, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 5, TSUKAMOTO  does not disclose:
wherein the calculation unit calculates a buy-up price of the battery when the vehicle is bought up from a user who owns the vehicle, based on the integrated value. (However KISHI et al, (JP 2013084199 A): discloses: Description:  For example, the additional charge is increased as the difference between the predicted total charge count and the predicted total charge count threshold is large. Alternatively, if the difference between the predicted total charge count and the predicted total charge count threshold is 0 to 10% of the predicted total charge count threshold, it is the first level; In the case of 20% to 30%, a plurality of levels are set such as the third level, and the higher the level, the higher the discount fee is se).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by KISHI et al,  in the systems of TSUKAMOTO, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 6, TSUKAMOTO  does not disclose:
further comprising: a determination unit for determining a deterioration degree of the battery, wherein the calculation unit calculates the buy-up price of the battery, based on the deterioration degree of the battery determined by the determination unit and the integrated value, (However, KISHI et al, discloses: For example, the additional fee is set as follows. That is, as described above, the battery deteriorates as the number of times of charging increases. Therefore, the additional charge may be set so as to increase as the predicted total number of charges increases).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by KISHI et al,  in the systems of TSUKAMOTO, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 7, TSUKAMOTO  does not disclose:
wherein the determination unit determines the deterioration degree of the battery to be higher, as a period of a continuous state becomes longer in which a temperature of the battery is higher than a predetermined reference value and the vehicle is not driven, (However, KISHI et al discloses: Description
  The vehicle data collection device 12 collects vehicle use history data of the rental vehicle Cr. The vehicle usage history data includes a user ID, a vehicle ID, a vehicle usage pattern indicating the usage status of the vehicle, a vehicle state (for example, whether the vehicle is running, charged, or left), an outside temperature, a charge amount, and a battery temperature. , Information that affects battery deterioration, such as energization time and leaving time).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by KISHI et al,  in the systems of TSUKAMOTO, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 8, TSUKAMOTO  does not disclose: wherein the determination unit determines the deterioration degree of the battery to be higher, as a period of a continuous state becomes longer in which a temperature of the battery is higher than a predetermined reference value and the vehicle is not driven, (However, (KISHI et al discloses: Description: The vehicle data collection device 12 collects vehicle use history data of the rental vehicle Cr. The vehicle usage history data includes a user ID, a vehicle ID, a vehicle usage pattern indicating the usage status of the vehicle, a vehicle state (for example, whether the vehicle is running, charged, or left), an outside temperature, a charge amount, and a battery temperature. , Information that affects battery deterioration, such as energization time and leaving time).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by KISHI et al,  in the systems of TSUKAMOTO, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 9,  TSUKAMOTO  does not disclose:  wherein the determination unit determines the deterioration degree of the battery to be higher, as a period of a continuous state becomes longer in which a temperature of the battery is higher than a predetermined reference value and the vehicle is not driven, (However, KISHI et al discloses; Description; The vehicle data collection device 12 collects vehicle use history data of the rental vehicle Cr. The vehicle usage history data includes a user ID, a vehicle ID, a vehicle usage pattern indicating the usage status of the vehicle, a vehicle state (for example, whether the vehicle is running, charged, or left), an outside temperature, a charge amount, and a battery temperature. , Information that affects battery deterioration, such as energization time and leaving time).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by KISHI et al,  in the systems of TSUKAMOTO, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10,  TSUKAMOTO  does not disclose:
Wherein the determination unit determines the deterioration degree of the battery to be higher as an amount of accelerator operations of the vehicle by a driver of the vehicle becomes larger, (However, KISHI et al discloses:  (8) In addition, since it is determined that the degree of deterioration of the battery is larger as the total number of times of actual charging is larger, it is possible to accurately estimate the degree of deterioration according to the number of times of charging having a high influence as a factor that accelerates battery deterioration.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by KISHI et al,  in the systems of TSUKAMOTO, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 11, TSUKAMOTO  does not disclose:
the determination unit determines the deterioration degree of the battery to be higher as an amount of accelerator operations of the vehicle by a driver of the vehicle becomes larger, (However KISHI et al discloses:  (8) In addition, since it is determined that the degree of deterioration of the battery is larger as the total number of times of actual charging is larger, it is possible to accurately estimate the degree of deterioration according to the number of times of charging having a high influence as a factor that accelerates battery deterioration.);.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by KISHI et al,  in the systems of TSUKAMOTO, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 12, TSUKAMOTO  does not disclose:
the determination unit determines the deterioration degree of the battery to be higher as an amount of accelerator operations of the vehicle by a driver of the vehicle becomes larger (However, KISHI et al discloses: (8) In addition, since it is determined that the degree of deterioration of the battery is larger as the total number of times of actual charging is larger, it is possible to accurately estimate the degree of deterioration according to the number of times of charging having a high influence as a factor that accelerates battery deterioration.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by KISHI et al,  in the systems of TSUKAMOTO, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 13, TSUKAMOTO  does not disclose:
the determination unit determines the deterioration degree of the battery to be higher as an amount of accelerator operations of the vehicle by a driver of the vehicle becomes larger, (However, KISHI et al discloses (8) In addition, since it is determined that the degree of deterioration of the battery is larger as the total number of times of actual charging is larger, it is possible to accurately estimate the degree of deterioration according to the number of times of charging having a high influence as a factor that accelerates battery deterioration.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by KISHI et al,  in the systems of TSUKAMOTO, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 14, TSUKAMOTO  does not disclose:
the determination unit determines the deterioration degree of the battery to be higher as an amount of accelerator operations of the vehicle by a driver of the vehicle becomes larger, (However, KISHI et al discloses: (8) In addition, since it is determined that the degree of deterioration of the battery is larger as the total number of times of actual charging is larger, it is possible to accurately estimate the degree of deterioration according to the number of times of charging having a high influence as a factor that accelerates battery deterioration.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by KISHI et al,  in the systems of TSUKAMOTO, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 15, TSUKAMOTO  does not disclose:
the determination unit determines the deterioration degree of the battery to be higher as an amount of accelerator operations of the vehicle by a driver of the vehicle becomes larger, (However, KISHI et al discloses: (8) In addition, since it is determined that the degree of deterioration of the battery is larger as the total number of times of actual charging is larger, it is possible to accurately estimate the degree of deterioration according to the number of times of charging having a high influence as a factor that accelerates battery deterioration.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by KISHI et al,  in the systems of TSUKAMOTO, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 16, TSUKAMOTO discloses:
Wherein the integrating unit does not integrate a power amount input to the battery during travelling of the vehicle, (TSUKAMOTO (JP 2002140398 A) Description However, in such a conventional power supply method for an electric vehicle, at the time of charging the battery, the charging time, the battery life (the number of times the battery can be used), and the battery liquid concentration are determined according to the battery capacity. In addition to the above, there is a problem that it is necessary to appropriately carry out the management of the battery, and that there is a case where the charging of the battery itself cannot be performed at present while driving due to insufficient maintenance of the board of the battery charging means).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
September 22, 2022

/AKIBA K ROBINSON/ Primary Examiner, Art Unit 3628